DETAILED ACTION
This office action is in response to communication filed on 21 January 2020.

Claims 1 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of abstract ideas without significantly more. The independent claims recite removing seasonality from time series data having seasonality and trends to form deseasoned time series data, creating trend models for sets of candidate change points in deseasoned time series data, creating seasonal models using time series data without the trends, combining trend models with seasonal models to form complete models taking seasonality and trends into account, selecting forecasting model that is a best fit to a set of criteria.  Dependent claims further narrow the abstract ideas by further manipulating the data to form a model. This manipulation of models to create new, more complex models is classified as a metal process and mathematical concepts, as statistical modeling is both mathematically based and can be performed mentally.  Mathematical Concepts and Mental Processes are groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. the claims are directed to abstract ideas with additional generic computer elements such as a computer system, computer program product, and a computer-readable storage media. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could merely receive and manipulate models into new data models in an entirely manual process.  These claimed components appear to describe applying a generic computer to data and creating mathematical models without need for technology.  Additionally, these are simple functions of storing and retrieving and making associations with data.  This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Claim 15 recites a computer-readable storage media and therefore is not directed to statutory subject matter since a computer-readable storage media may encompass software per se. Such claimed program does not define any structural and functional interrelationships between the program and other claimed aspects of the invention which permit the program functionality to be realized. See MPEP 2106.01 (I). The system has no physical components or structure and is thus considered non-statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN-103984998-A (hereinafter, Yin) in view of WIPO 2012/042521 (hereinafter, Wolff) further in view of U.S. P.G. Pub. 2014/0122179 (hereinafter, Chan) and further in view of U.S. P.G. Pub. 2019/0130293 (hereinafter, Singh).

Regarding claim 1, Yin teaches a method for creating a forecasting model for time series data, the method comprising: 
removing, by a computer system, seasonality from the times series data having the seasonality and trends to form deseasoned time series data (¶ 5, “The further, the predicted seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object;”) (¶ 35, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object”); 
creating, by the computer system, trend models in the deseasoned time series data, wherein the trend models are without the seasonality (¶¶ 19-20 , “The further, specific process of the sales condition of the prediction intended as follows: The trend measurement data of time sequence, judging whether the present seasonal characteristics”). 
Yin does not explicitly teach that the trend models are for sets of candidate change points, though this is generally well-known in the art.  However, in the analogous art of data stream analysis, this is taught by Wolff (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”) (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
Yin further does not teach seasonal models created using time series data without the trends.  However, in the analogous art of forecasting using seasonal patterns, Chan teaches creating, by the computer system, seasonal models using the time series data without the trends (¶ 49, “To remove trend effects on seasonal model and seasonal factor calculations, new logic is included within the IPC module. In the development of this new logic a linear (or additive) trend, not an exponential or multiplicative trend was assumed. It was also assumed that trend is constant throughout the collected product demand history. The solution does not attempt to calculate different slopes for different portion of the history. Trend was also assumed to be in the form of y=a+b*t, where a=0, b is the weekly trend factor (additive weekly change in sales), and t is the week of history. Finally, trend should be determined and separated during calculations of both the Model and Product seasonal factors (model SF and prod SF).”).
Yin does not explicitly teach wherein the seasonal models have different time periods for the seasonality.  However, in the analogous art of time series analysis with pattern based forecasting, this is taught by Singh (¶ 73, “It is important to identify the seasonal frequency observed in the time series as it may be different from what is been specified as natural frequency for the time series. For example, provide a weekly series with frequency as 52, but patterns repeat every 12 weeks, so the seasonal frequency of 12 has to be used.”).
Yin further teaches: 
combining, by the computer system, the trend models with the seasonal models to form complete models that take into account the seasonality and the trends (¶¶ 35-42, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object; c. the trend equation and seasonal influence factors to obtain capable of predicting model describes the time sequence general development law, and for predicting improved seasonal exponential smoothing algorithm description: seasonal exponential smoothing algorithm has three basic smooth formula and a prediction formula, three factors three smooth formula respectively series, specifically is as follows: the time of wherein α, β, Y is the smoothing parameter, I is the length of the seasonal cycle, Yt is the actual observation value, T is an extrapolation prediction period number. formula (I) is a time-series trend factors of smooth after removing season change, equation (2) is the smooth of the trend value, equation (3) is the smooth of the season change factor.”); and 
selecting, by the computer system, the forecasting model from the complete models in which the forecasting model is a best fit to a set of criteria (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant”) (Examiner note: minimizing error is a form of best fit for criteria)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine seasonal models without trend data of Chan with the data forecasting method of Yin.  This combination would have yielded a predictable result because Chan is just another type of data with undesirable data removed added to the functions and equations with the same goal of forecasting of Yin.  Adding additional model data to a model that already combines models would not change the functionality of either, but it would create a more robust overall model with desired data present.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine alternative time periods for seasonality of Singh with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would not change the functionality of either Yin or Singh to combine.  Further, the ability to use different time periods for seasonality would provide flexibility for end user analysis.

Regarding claim 2, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches wherein removing, by the computer system, the seasonality from the times series data having the seasonality and the trends to form the deseasoned time series data comprises: building, by the computer system, a seasonal model with the time series data having the seasonality and the trends; and removing, by the computer system, the seasonality from the times series data having the seasonality and the trends using the seasonal model to form the deseasoned time series data (¶ 5, “The further, the predicted seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object;”) (¶ 35, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object”) (¶¶ 19-20 , “The further, specific process of the sales condition of the prediction intended as follows: The trend measurement data of time sequence, judging whether the present seasonal characteristics”).

Regarding claim 3, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Wolff teaches further comprising: 
detecting, by the computer system, candidate change points in the deseasoned time series data (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”); and 
creating, by the computer system, sets of the candidate change points from the candidate change points detected in the deseasoned time series data (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.

Regarding claim 4, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches further comprising: removing, by the computer system, the trends from the time series data using a selected trend model to form the time series data without the trends (¶ 5, “find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation”).
Chan teaches determining, by the computer system, the different time periods in the time series data with the trends removed using the selected trend model (¶ 49, “To remove trend effects on seasonal model and seasonal factor calculations, new logic is included within the IPC module. In the development of this new logic a linear (or additive) trend, not an exponential or multiplicative trend was assumed. It was also assumed that trend is constant throughout the collected product demand history. The solution does not attempt to calculate different slopes for different portion of the history. Trend was also assumed to be in the form of y=a+b*t, where a=0, b is the weekly trend factor (additive weekly change in sales), and t is the week of history. Finally, trend should be determined and separated during calculations of both the Model and Product seasonal factors (model SF and prod SF).”). 
Singh teaches creating, by the computer system, candidate seasonal models using the time series data without the trends and with the different time periods, wherein the candidate seasonal models have the different time periods for the seasonality (¶ 73, “It is important to identify the seasonal frequency observed in the time series as it may be different from what is been specified as natural frequency for the time series. For example, provide a weekly series with frequency as 52, but patterns repeat every 12 weeks, so the seasonal frequency of 12 has to be used.”). 
Yin teaches selecting, by the computer system, a candidate seasonal model from the candidate seasonal models based on the candidate seasonal model having have another best fit to another set of criteria to form a seasonal model for the selected trend model (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant”) (Examiner note: minimizing error is a form of best fit for criteria)).
Wolff teaches calculating models for a selected set of candidate change points in the sets of candidate change points (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”) (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine seasonal models without trend data of Chan with the data forecasting method of Yin.  This combination would have yielded a predictable result because Chan is just another type of data with undesirable data removed added to the functions and equations with the same goal of forecasting of Yin.  Adding additional model data to a model that already combines models would not change the functionality of either, but it would create a more robust overall model with desired data present.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine alternative time periods for seasonality of Singh with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would not change the functionality of either Yin or Singh to combine.  Further, the ability to use different time periods for seasonality would provide flexibility for end user analysis.

Regarding claim 5, Yin, Wolff, Chan, and Singh teach the method of claim 4.  Yin teaches further comprising: for each of the trend models, repeating the steps of: removing, by the computer system, the trends from the time series data using the selected trend model for the selected set of candidate change points in the sets of candidate change points to form the time series data without the trends; determining, by the computer system, the different time periods using the time series data with the trends removed using the selected trend model; creating, by the computer system, the candidate seasonal models using the time series data without the trends and with the different time periods, wherein the candidate seasonal models have the different time periods for the seasonality; and selecting, by the computer system, the candidate seasonal model from the candidate seasonal models based on the candidate seasonal model having have another best fit to another set of criteria to form the seasonal model for the selected trend model  (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant, through repeated test, calculating the prediction error of each group of constant combination, finally selecting a group of result obtained by O-minimum prediction error”).

Regarding claim 6, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches wherein the set of criteria is selected from at least one of Akaike Information Criterion or Bayesian Information Criterion (¶ 47, “forming a vector from B1 to B2. the next step is to first vector times acceleration a, carrying out the second round of probing, by parity of reasoning, after many times of probe, and can obtain good target function drop point to obtain good smoothing parameters.”) (Examiner note: specifying parameters is equivalent to limiting or minimizing parameters below a certain number as in these example information criterion).

Regarding claim 7, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Wolff teaches wherein a candidate change point in the candidate change points in the time series data is present when at least one of a probability distribution of the time series data changes, a step occurs in the time series data, a slope in the time series data change in an amount greater than a threshold, or an anomalous change occurs in the time series data deviates from what is an expected for a trend (page 24, lines 14-21, “The cost of the ProTO-T is proportional to the number of candidate change points it maintains. Since that number has random properties, it is presented in terms of its cumulative distribution. Fig. 4 presents the cumulative distribution function (CDF) of the ProTO-T cost for this typical experiment. As we can see, the ProTO-T cost may be different before and after the change occurs.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.

Regarding claims 8 and 15, the claim recites substantially similar limitations to claim 1.  Therefore, claims 8 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 9 and 16, the claim recites substantially similar limitations to claim 2.  Therefore, claims 9 and 16 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 10 and 17, the claim recites substantially similar limitations to claim 3.  Therefore, claims 10 and 17 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 11 and 18, the claim recites substantially similar limitations to claim 4.  Therefore, claims 11 and 18 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 12 and 19, the claim recites substantially similar limitations to claim 5.  Therefore, claims 12 and 19 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 13 and 20, the claim recites substantially similar limitations to claim 6.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 14, the claim recites substantially similar limitations to claim 7.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623